department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc uilc internal_revenue_service national_office field_service_advice memorandum for associate district_counsel from assistant chief_counsel field service cc dom fs subject nol carryforward claims of partnership items this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent representatives legend x y ps sc yr1 yr2 yr3 yr4 yr5 yr6 yr7 issue sec_1 whether the statute_of_limitations is open for the tax_court to consider a partner’s request for adjustments to the characterization of losses reported by a partnership for other tax years in determining the partner’s tax_liability for the year to which the losses might be carried forward whether the statute_of_limitations is open for the tax_court to consider a shareholder’s request for adjustments to the characterization of losses by an s_corporation for other tax years in determining a shareholder’s tax_liability for the year to which the losses might be carried forward conclusion sec_1 because ps a partnership is subject_to the tefra unified_audit provisions for the years in which it reported the losses that a partner wants to recharacterize and carry over to the tax_year pending before the tax_court the tax_court does not have jurisdiction in the partner’s pending case to consider the characterization of the partnership’s losses the characterization of the losses is a partnership_item that can only be determined in a unified partnership proceeding the partner did not initiate a timely action for the recharacterization of the partnership’s losses under the tefra unified_audit provisions because sc an s_corporation is not subject_to the unified_audit proceedings for s_corporations sec_6214 gives the tax_court jurisdiction to consider the characterization of the s corporation’s losses in a shareholder’s tax_court case if the limitations_period is open for the year before the court even if the statute_of_limitations has expired for the year or years in which the losses were incurred facts x and y husband and wife are the petitioners in a pending tax_court case based upon a notice_of_deficiency proposing an additional joint income_tax_liability for yr7 although x and y are prepared to settle the issue raised in the notice_of_deficiency x and y have claimed an overpayment of taxes for yr7 based upon the carryforward of net operating losses from yr1 through yr6 yr1 through yr6 are calendar years beginning after date but before date ps and sc are respectively a partnership and a subchapter_s_corporation that have operated over a period of tax years ending december and including yr1 through yr6 x is a general_partner and the tax_matters_partner of ps the only other partner in ps is a_trust controlled by x x is the sole shareholder in sc the operating losses were allegedly incurred by x by ps and by sc in trading options forwards futures and swap contracts during yr1 through yr6 x ps and sc all reported the losses as capital losses either short-term or long-term under code sec_1201 through on the returns that x ps and sc filed for yr1 through yr6 x and y now claim that x ps and sc incurred ordinary losses in yr1 through yr6 because either --- x ps and sc were active traders or dealers in this trading activity rather than investors or the trades were sec_988 transactions the service had not examined the trading activities before the issues were raised by x and y in the tax_court case for the yr7 for yr1 through yr6 ps filed forms u s partnership returns of income on which it reported net short term capital_gains or losses and net long term capital_gains or losses from the trading activity on a schedule_k-1 for each year ps reported the portion of the net gains or losses that was allocable to x for each year in which ps reported net short-term gains or losses and net long term capital_gains or losses x and y reported the information from the schedule_k-1 on their annual income_tax return for yr1 through yr6 sc filed forms 1120s u s income_tax returns for an s_corporation on which it reported net short term capital_gains or losses and net_long-term_capital_gains or losses from the trading activity alternatively sc reported sec_1256 income or losses that are statutorily allocated between short term and long term gains and losses sc’s returns were due after date on a schedule_k-1 for each year sc reported of the net gains or partnership years beginning after date are subject_to the unified_audit procedures for partnerships under code sec_6221 through the tax years of s_corporations beginning between date and date are subject_to the unified_audit procedures for s_corporations under sec_6241 through see law and analysis section of this memorandum sec_301_6241-1t c ii which applies to tax years of s_corporations for which returns are due after date generally excepts s_corporations with five or fewer shareholders all of whom are natural persons or estates from the unified_audit procedures unless the s_corporation elected to be included losses as being allocable to x for each year in which sc reported net short-term and long-term_capital_losses x and y reported the information from the schedule_k-1 on their annual income_tax return the service has not audited the income_tax returns filed by x and y the partnership returns filed by ps or the s_corporation returns filed by sc for yr1 through yr6 neither x nor his partner in ps have filed a request_for_administrative_adjustment for ps and x has not filed a request_for_administrative_adjustment for sc we are aware of no claims for refund filed by x and y for y1 through yr6 the general three year period in which the service can assess tax against x and y as well as the three year period or two year period in which x and y can file a claim_for_refund for yr1 through yr6 have expired the period for filing a request_for_administrative_adjustment for the yr1 through yr6 tax years of ps and sc has also expired law and analysi sec_1 the tax_court lacks jurisdiction over partnership items in a deficiency case x and y have made overpayment claims in this case for yr7 based upon their effort to recharacterize trading losses separately incurred by x by ps and by sc in yr1 through yr6 as ordinary losses rather than capital losses they claim that x’s ordinary losses in yr1 through yr6 can be carried over to yr7 likewise because the losses_incurred by ps and sc in each year flow through to x as respectively a partner and a shareholder x and y contend that the recharacterization of the ps and sc losses would also give rise to net operating losses that x and y could carry over to yr7 we separately consider the losses_incurred and reported by x by ps and by sc a in determining a tax_deficiency or overpayment the tax_court can consider losses_incurred by the taxpayer in another tax_year x and y are able to raise the characterization of the losses that x incurred in yr1 through yr6 in the tax_court case for the determination_of_a_deficiency or an overpayment for yr7 under code sec_6214 even though the earlier years are not before the court and even though the limitations periods for assessing tax or claiming refunds for those years have expired in determining x and y’s yr7 tax_liability including overpayments the court clearly has jurisdiction to consider transactions in other years that affect the yr7 taxes sec_6214 gives the tax_court jurisdiction - to consider such facts with relation to other years and other quarters as may be necessary correctly to redetermine the amount of the deficiency for the year before the court but in so doing shall have no jurisdiction to determine whether or not the tax for any other year has been overpaid or underpaid the tax_court has previously held that the court may consider whether the taxpayer actually incurred the loss as claimed or would have exhausted the loss by using it in years other than the year before the court when a taxpayer claims the benefits of the carryover of a net_operating_loss to the year before the court leitgen v commissioner u s t c 8th cir aff’g tcmemo_1981_525 substantiation of claimed nol was considered in determining whether loss was available to be carried forward to and 231_f2d_420 2d cir aff’g tcmemo_1955_28 adjustments to income in were considered in determining how much of nol was available for use in 61_tc_436 aff’d without published op 510_f2d_970 3d cir nols available for use in could not be used in and 56_tc_1083 aff’d on other grounds 482_f2d_150 3d cir commissioner could recompute income for closed short taxable_year to determine how much of carried back nol was available in a succeeding year likewise the tax_court may consider the characterization of losses directly incurred by a taxpayer in one year as either ordinary or capital losses for the purposes of determining the taxpayer’s nol_carryback from the transaction in another year see furor v commissioner a f t r 2d 9th cir aff’g tcmemo_1993_165 losses from the stock market crash were found to be capital losses rather than ordinary losses giving rise to nols that could be carried back to and the years before the court see also chamberlin v commissioner tcmemo_2000_50 in which the tax_court considered whether to characterize a loss as resulting from a business_bad_debt ordinary_loss or a nonbusiness_bad_debt short term capital_loss before determining that none of the loss could be carried to the years at issue before the court we have no doubt that the tax_court has jurisdiction to consider the characterization of the losses claimed by x and y on their yr1 through yr6 income_tax returns which respect to x’s trading activities in determining any_tax deficiency or overpayment for yr7 b in determining a tax_deficiency or overpayment for x and y the tax_court does not have jurisdiction to consider the recharacterization of the capital losses reported by ps a tefra partnership the overpayment claims with respect to trades by ps in yr1 through yr6 involve not only the carryover of losses from tax years not before the court but the redetermination of the character of losses_incurred and reported by the partnership because ps reported the losses from its trading activity as capital losses on its partnership returns for yr1 through yr6 x and y reported the flow through of these losses as capital losses on the income_tax returns x and y filed for yr1 through yr6 under sec_6221 through of the code ps’s characterization of its losses on its partnership returns as capital losses is a partnership_item that can only be redetermined in a tefra partnership see sec_6221 through the partnership provisions in title iv of the tax equity and fiscal responsibility act of tefra publaw_97_248 sec 96_stat_324 established a unified_audit and litigation process under code sec_6221 through for determining the tax treatment of partnership items at the partnership level these provisions replaced the then existing process under which amounts reported by a partnership were audited and resolved separately for each partner in individual administrative and judicial proceedings for partnership tax years beginning after date these tefra provisions created a statutory dichotomy between the procedures applicable to the determination of tax deficiencies and overpayments under sec_6211 through of the code and the procedures applicable to the administrative adjustment and judicial readjustment of partnership items under sec_6621 through several cases contain a comprehensive description of the partnership audit process and the reasons for its adoption see addington v commissioner __ f 3d __ 2d cir date aff’g sann v commissioner tcmemo_1997_259 64_f3d_101 2d cir 519_us_815 and 87_tc_783 the tefra unified_audit rules for partnerships apply to taxable years of partnerships such as ps’s yr1 through yr6 that began after date the tefra rules at sec_6231 exclude from the tefra process certain small partnerships that by definition have or fewer partners -- each of whom is an individual a subchapter_c_corporation or the estate of a deceased partner see sec_6231 although there are only two partners in ps ps does not qualify for the small_partnership_exception since one of the two partners in ps is a_trust see ivory v united_states u s t c s d ohio assessment of tax based upon unified partnership audit was proper because partnership including trust did not qualify for small_partnership_exception in the interest of providing consistent treatment for all partners in a partnership the tefra partnership provisions require adjustments to partnership items to be made at the partnership level in a separate tefra partnership proceeding see sec_6226 sec_6231 defines a partnership_item as any item that i sec_3 see fn required to be taken into account for the partnership’s taxable_year under any provision of the code to the extent that service regulations provide that the item is more appropriately determined at the partnership level than at the partner level n c f energy partners v commissio89_tc_741 the service’s regulations define partnership items to include the partnership’s aggregate and each partner’s share of i tems of income gain loss deduction or credit of the partnership sec_301_6231_a_3_-1 they also include factors affecting the determination of partnership items sec_301_6231_a_3_-1 thus the amount and character of gains and losses from a partnership’s trading activities are partnership items that are to be determined in a partnership proceeding see regan v commissioner tcmemo_1993_623 the statutory goal of the unified_audit proceedings is found in sec_6221 which provides that the tax treatment of partnership items shall be determined at the partnership level the partnership level adjustments must be finally resolved before the flow through tefra tax adjustments based upon the adjustments to partnership items can be made to partners’ tax_liabilities see sec_6223 sec_6225 and sec_6226 95_tc_209 the tax_court has jurisdiction over partnership items only in those cases in which a timely petition_for_readjustment of partnership items has been filed with that court see sec_6226 the tax_court has no jurisdiction to redetermine any portion of a deficiency attributable to adjustments to partnership items when no fpaa has been issued by the service 95_tc_560 94_tc_853 92_tc_71 and 87_tc_783 the maxwell opinion clearly illustrates the rationale for the tax court’s lack of jurisdiction in this case mr maxwell one of the taxpayers in that case formed vimas ltd a limited_partnership in date with limited partners and himself as the general_partner while a partnership audit of vimas for the tax_year was pending the service issued a notice_of_deficiency to the maxwells determining deficiencies and additions to the tax for the years and the proposed deficiencies for resulted in part from the disallowance of mr maxwell’s claimed distributive_share of vimas’ losses and investment tax_credits for the and deficiencies were attributable to the maxwells’ claimed carryback of part of the disallowed investment_tax_credit to those years the service had not completed the vimas audit and had not issued an fpaa to the vimas partners when the notice_of_deficiency was issued as the parties were reaching a basis for settling the case the service reconsidered the notice_of_deficiency and concluded that the partnership’s losses and investment tax_credits were partnership items the service filed a motion to strike the partnership items and affected items from the petition for lack of jurisdiction on the grounds that the tax_court had no jurisdiction to consider them unless they were raised in a tefra petition filed after an fpaa had been issued for the partnership the court granted the motion in explaining its lack of jurisdiction the court analyzed the purpose underlying the tefra partnership audit process and raised several key points - - - - - the service has no authority to assess a deficiency attributable to a partnership_item until after the close of the partnership proceeding sec_6225 and may be enjoined from making premature assessments maxwell pincite all nonpartnership matters on a partner’s income_tax return continue to be subject_to existing rules for administrative and judicial resolution of the partner’s tax_liability neither the service nor the taxpayer are permitted to raise nonpartnership_items in the course of a partnership proceeding nor may partnership items be raised in proceedings relating to nonpartnership_items of a partner unless the partnership items are converted to nonpartnership_items h rep 97th cong 2d sess pincite 1982_2_cb_600 pincite maxwell pincite because sec_6226 makes the issuance of an fpaa a condition_precedent to the exercise of its jurisdiction over a partnership action the tax_court has no jurisdiction over partnership items until an fpaa is issued for the partnership maxwell pincite losses and credits claimed by a partnership are partnership items unless some provision of the statute transmits them into nonpartnership_items sec_301_6231_a_3_-1 and vi a maxwell pincite the existence or the amount of carrybacks of the investment tax_credits or nols from the year in which the partnership claimed the credits or losses to other years are affected items as defined in sec_6231 that are dependent upon the determination of a none of the partnership items reported on the partnership returns filed by ps have been converted into nonpartnership_items under sec_6231 the service has not notified x that the items shall be treated as nonpartnership_items x has not filed suit after the service failed to allow an administrative_adjustment_request since none was filed the service has not entered into a settlement agreement with x and because there have been no proceedings the service has not failed to provide timely notice of partnership proceedings to x partnership_item -- such as the amount of the partnership loss or the credit - and cannot be considered until the partnership_item is resolved maxwell pincite the tax court’s analysis in maxwell applies to prohibit the consideration of the partnership items in this case the tax_court cannot consider an adjustment to the character of the losses reported by a tefra partnership a partnership_item until the service issues an fpaa for the partnership further the tax_court may consider the partnership items only in a partnership proceeding not in a deficiency proceeding even if a fpaa has been issued 95_tc_560 partner could not reduce his liability for tax on nonpartnership_items by using items attributable to a partnership if there have been no partnership proceedings in which an fpaa might be timely issued and there can no longer be a partnership proceeding under the normal statute_of_limitations the only possible outcome of the partnership proceeding is the acceptance of the partnership return as filed 94_tc_853 in this case where the service has not issued and is now time barred from issuing an fpaa to question the amount the characterization or the allocation of the losses reported by ps for yr1 through yr6 the tax_court does not have jurisdiction to consider changing the character or the amount of such losses or the allocation of those losses among the ps partners the court’s jurisdiction under sec_6214 is limited to considering x and y’s use of the losses as reported by ps for yr1 through yr6 like the carryback of losses and investment tax_credits in maxwell the carryforward of x’s share of the ps losses to yr7 by x and y is an affected_item see 849_fsupp_500 w d tex when a partnership loss deduction or credit allocated to a partner in one year carries over or back to other years at the partner’s level such carryover or carryback is an affected_item an affected_item is any item to the extent such item is affected by a partnership_item see sec_6231 99_tc_121 unlike partnership items affected items need not necessarily be determined in a partnership proceeding affected items may be either computational adjustments that cannot be made until the partnership proceeding is completed or matters that require factual determinations to be made at the partner level section a 172_f3d_1311 fed cir computational adjustments made upon the completion of the partnership proceedings that do not require separate partner level determinations may be summarily made once the partnership_adjustment is final otherwise once the partnership proceeding is completed the service must issue a notice_of_deficiency to a partner for additional deficiencies before making any assessment that is attributable to an affected_item requiring partner level determinations section a a i olson pincite 108_tc_1 n c f energy partners v commissioner supra pincite because changes to affected items need not be determined in a partnership proceeding the tax_court has jurisdiction under sec_6214 to consider the amount of any passed through partnership losses that can be carried back or carried forward to the year before the court by considering the taxpayer-partner’s use of the loss in the year before the court and in other years see 99_tc_121 however to the extent that the existence and amount of a net_operating_loss_carryback or carryforward that is available in a given year rests upon the existence and amount of a partnership_item ie the loss reported by the partnership the tax_court cannot consider changes in the amount of the partnership loss see 99_tc_121 in which the tax_court held that sec_6214 gave it jurisdiction to consider nol carrybacks based upon a settled tefra case in a rule computation but that it would not take into account pending claims for nols in a second pending partnership case or hold the record open in the deficiency case until the pending partnership case was completed the court agreed with the service’s stated conditions as to when sec_6214 would apply the settled partnership items may not be redetermined in the instant proceeding the nol_carryback claim must be consistent with the partnership settlement and the carryback claim must be made in the applicable limitations_period for claiming refunds harris pincite sec_6214 gives the tax_court jurisdiction to consider affected items based upon the outcome of a partnership action but does not allow the court to consider adjustments to partnership items in a deficiency case inasmuch as the claim filed by x and y would require the redetermination now barred by the statute_of_limitations of the partnership items reported by ps on its returns for yr1 through yr6 sec_6214 does not authorize the tax_court to consider those items in the pending deficiency proceeding finally the tefra provisions do not allow x and y to change the treatment of the partnership items on their returns for yr1 through yr6 in this tax_deficiency proceeding partners are responsible for consistently reporting partnership items under tefra unless a partner notifies the service of an intent to depart from the reporting of items on a partnership return the partner must report his or her share of partnership items consistently with the treatment of the item on the partnership return see sec_6222 if no notification is made the service may make a computational adjustment to conform the partner’s return to the partnership return temp sec_301_6222_b_-2t to change the treatment of a partnership_item on a partner’s return as x has sought to do in this case a partner must file a request_for_administrative_adjustment raa as required by sec_6227 the raa may be filed no later than the early of three years after the later of the filing_date or due_date of the partnership return for the taxable_year to which the request relates or the date on which an fpaa is mailed to the tax_matters_partner with respect to the taxable_year for the partnership years yr1 through yr6 x did not file a timely raa and no fpaa was issued for the purposes of determining the carryover of losses to yr7 the partners in ps are bound by the amount and character of the losses reported on ps’s returns for yr1 through yr6 see 87_tc_783 99_tc_121 and 94_tc_853 the tax_court has jurisdiction to consider the character of a s corporation’s losses that are subject_to small_corporation exception an s_corporation like a partnership does not pay taxes as an entity but files an information_return reporting certain items income gain losses deductions and credits that are passed through to its shareholders for inclusion on their individual returns see 992_f2d_1516 11th cir under the subchapter_s_revision_act_of_1982 ssra publaw_97_354 96_stat_1669 codified in part at sec_6241 through of the code prior to repeal of these sections by the small_business job protection act of publaw_104_188 110_stat_1755 the unified tefra_audit procedures apply to s_corporations with tax years beginning after date and before date dardanos assoc 88_f3d_821 9th cir shareholders in s_corporations must treat s_corporation items on their individual returns consistently with the returns filed by the s_corporation see section as with partnerships if the subchapter_s audit procedures are applicable and unified corporate level proceedings are required the tax_court has no jurisdiction to determine in a separate deficiency case any part of a shareholder’s tax deficiencies that are attributable to subchapter_s items see sec_6214 and 97_tc_278 in sec_301_6241-1t c ii the service exercised its authority to provide an exception from the unified_audit procedures for small s_corporations with returns due after date the service excepted s_corporations with five or fewer shareholders all of whom are natural persons or estates since x was the only shareholder in the yr1 through yr7 all years for which returns were due after date the unified_audit provisions for s_corporations do not apply to sc see 96_tc_773 regulation not effective for tax_year and davis v commissioner tcmemo_1997_80 exception does apply since the unified_audit procedures do not apply to sc the normal deficiency procedures under sec_6211 through do apply under those rules the tax_court can consider any_tax items that would otherwise be within its jurisdiction for yr1 through yr6 in determining the income_tax_liability of x and y for yr7 those items include the losses reported of sc’s corporate return and passed through to x to the same extent as the losses that have been reported directly by x and y see reilly v commissioner tcmemo_1989_312 for a pre-tefra year sec_6214 gave the court authority to redetermine the taxpayer’s distributive_share of a partnership’s loss and investment tax_credits case development hazards and other considerations please call if you have any further questions
